—Order, Supreme Court, New York County (Phyllis GangelJacob, J.), entered on or about February 9, 1998, which, to the extent appealed from as limited by plaintiffs’ brief, denied plaintiffs’ motion for partial summary judgment on the issue of liability against defendant City of New York, unanimously affirmed, without costs.
Supreme Court properly denied plaintiffs’ motion for summary judgment on their claim for negligent infliction of emotional distress. While defendant City of New York’s press release admitted that the City’s laboratory may have mishandled plaintiff’s blood sample, this admission does not constitute a sufficient ground to conclude as a matter of law that the acts and omissions complained of were “so extreme in degree and outrageous in character as to go beyond all possible bounds of decency, so as to be regarded as atrocious and utterly intolerable in a civilized community” (Naturman v Crain Communications, 216 AD2d 150; see also, Ugarriza v Schmieder, 46 NY2d 471, 475). Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.